

Exhibit 10.2
 
CONSULTING AGREEMENT


This Consulting Agreement ("Agreement") is effective as of September 1, 2007
between BREHNAM TRADING CORP., 10 Elvira Mendez Street, Top Floor, Panama,
Republic of Panama (“Brehnam” or “Consultant”), and SILVER RESERVE CORP. a
Delaware corporation located at Suite 10A, 1226 White Oaks Blvd., Oakville
Ontario, Canada L6H 2B9 (“Silver Reserve,” “Client” or the “Company”), in
connection with the rendering by Brehnam to Silver Reserve of consulting
services, as described herein below, for and in consideration of the
compensation described.


WHEREAS, Silver Reserve is a publicly traded company on the OTCBB, and desires
to retain Brehnam to perform certain consulting services as described herein and
Brehnam is willing to render and provide such service to the Company.


THEREFORE, in consideration of the mutual agreements and covenants set forth in
this Agreement, and intending to be legally bound hereby, the parties agree as
follows:


1. Engagement of Consultant. The Company hereby engages and retains Consultant
to render to the Company the consulting services (the “Consulting Services”)
described in paragraph 2 hereof for the period commencing on the date this
Agreement is executed by both parties and ending twenty four months thereafter
(the "Consulting Period").


2. Description of Consulting Services. The Consulting Services rendered by
Consultant hereunder shall consist of consultations with management of the
Company as such management may from time to time require during the consulting
period. Such consultation with management shall be with respect to financial
matters, business growth and development, and general business consultation. The
Consulting Services may include such other matters as may be agreed upon between
the Company and Consultant.


3. Compensation for Consulting Services. The Company shall pay to Consultant
and/or assigns as instructed by Consultant for the Consulting Services rendered
hereunder, the sum of 1,500,000 shares of common stock of the Company
(“Consultant Shares”) which shall be earned in the following manner: 1,500,000
shares will be earned by the Consultant and/or assigns in equal installments of
375,000 shares on December 1, 2007, June 1, 2008, December 1, 2008 and June 1,
2009. Said 1,500,000 shares of common stock of the Company will be tendered to
Consultant and/or assigns in one certificate on execution of this Agreement;
provided, however, that Consultant must return any unearned shares upon
termination of this Agreement.


4. Compensation of Out-of-Pocket Expenses. The Company shall be responsible for
reimbursing Consultant for reasonable, accountable, out-of-pocket expenses
incurred in performing the services provided in this Agreement. Such
reimbursement would be in addition to any compensation for services as provided
herein above and would be payable in cash, unless otherwise agreed among the
parties, within 60 days after receipt of an invoice from Consultant. Any
expenses in excess of $250.00 in any calendar month for which Consultant would
be entitled to receive reimbursement would require advance written approval by
the Company. The cost of all travel including airline ticketing, hotel
accommodations and other related travel costs shall, at the election of
Consultant, be prepaid by the Company. The Company shall be responsible for the
fees of accountants, outside legal counsel, other advisors and other services
requested by the Company when pursuing a transaction.


 
1

--------------------------------------------------------------------------------

 


5. Non Exclusivity of Consultants Undertakings. The Company expressly
understands and agrees that Consultant shall not be prevented or barred from
rendering services of the same nature as or a similar nature to those described
in this Agreement, or of any nature whatsoever, for or on behalf of any person,
firm, corporation, or entity other than the Company. Company understands and
accepts that Consultant is currently providing consulting services to other
public companies and will continue to do so during the term of this Agreement.
Company also understands and accepts that Consultant will seek new clients to
provide its consulting services to during the term of this Agreement.


6. Termination of Relationship. This Agreement shall, unless sooner terminated
as provided herein below, continue for the duration of the Consulting Period as
defined in paragraph 1 herein above. Such term shall be renewed upon mutual
agreement of the parties. Either Consultant or the Company may terminate this
Agreement with or without cause upon thirty (30) days written notice to the
other provided the Company may not give notice of cancellation before December
1, 2007.
 
In the event of Termination, the Consultant shall be entitled to accrued expense
reimbursements and consultant shares vested prior to the termination of this
Agreement. Further, in the event of Termination, the Consultant Shares that have
vested through such 30 day notice period, if any, are deemed earned by
Consultant.


7. Miscellaneous
 
A. Notices. Any notice or other communication required or permitted by any
provision of this Agreement shall be in writing and shall be deemed to have been
given or served for all purposes if delivered personally or sent by registered
or certified mail, return receipt requested, postage prepaid, addressed to the
parties at the addresses first set forth above.


B. Entire Agreement. This Agreement constitutes the entire agreement between the
parties relating to the subject matter of this Agreement and supersedes all
prior discussions between the parties. There are no terms, obligations,
covenants, express or implied warranties, representations, statements or
conditions other than those set forth in this Agreement. No variations or
modification of this Agreement or waiver of any of its terms or provisions shall
be valid unless in writing and signed by both parties.
 
C. Amendment. This Agreement shall not be modified or amended except by written
agreement of the parties hereto.
 
D. Governing Law. Each of the provisions of this Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware.


E. Delay; Partial Exercise. No failure or delay by any party in exercising any
right, power or privilege under this Agreement shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.


F. Severability. Should any part of the Agreement for any reason be declared
invalid or unenforceable, such decision shall not affect the validity or
enforceability of any remaining portion, which remaining portion shall remain in
force and effect as if this Agreement had been executed with the invalid or
unenforceable portion thereof eliminated and it is hereby declared the intention
of the parties hereto that they would have executed the remaining portion of
this Agreement without including therein any such part, parts or portion which
may, for any reason, be hereafter declared invalid or unenforceable. Should any
material term of this Agreement be in conflict any laws or regulations, the
parties shall in good faith attempt to negotiate a lawful modification of this
Agreement which will preserve, to the greatest extent possible, the original
expectation of the parties.
 
 
2

--------------------------------------------------------------------------------

 
 
G. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in Buffalo New
York in accordance with the rules of the American Arbitration Association, and
the judgment upon the award rendered may be entered in any court having
jurisdiction thereon.
 
H. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument. Execution and delivery of this Agreement by
exchange of facsimile copies bearing facsimile signature of a party shall
constitute a valid and binding execution and delivery of this Agreement by such
party. Such facsimile copies shall constitute enforceable original documents.


  In Witness Whereof, the undersigned parties hereto have executed this
Agreement on the dates set forth opposite their respective signatures.
 

        SILVER RESERVE CORP.  
   
   
  Dated: September 21, 2007 By:   /s/Stafford Kelley  

--------------------------------------------------------------------------------

Stafford Kelley
  Secretary

 

        BREHNAM TRADING CORP.  
   
   
  Dated: September 1, 2007 By:   /s/ Maricarmen Valdes Robles  

--------------------------------------------------------------------------------

Maricarmen Valdes Robles   Vice President

 
 
 
3

--------------------------------------------------------------------------------

 